Exhibit 10.1

 

STOCK REPURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
August 7, 2013 by and between ADVENT SOFTWARE, INC., a Delaware corporation (the
“Company”), and J.P. MORGAN SECURITIES LLC and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED as representatives (the “Representatives”) of the several
Underwriters identified on Schedule 1 to the Underwriting Agreement (as defined
below).

 

BACKGROUND

 

A.            Pursuant to an underwriting agreement expected to be entered into
on or about August 7, 2013 (the “Underwriting Agreement”) among the Company,
certain selling stockholders identified therein (the “Selling Stockholders”) and
the Representatives, on behalf of the Underwriters, the Underwriters will agree
to purchase a certain number of shares (the “Underwritten Shares”) of the
Company’s common stock, $0.01 par value per share, from the Selling
Stockholders;

 

B.            The Underwriters have agreed to sell an aggregate of 1,600,000
(subject to adjustment or reduction as set forth herein) Underwritten Shares
(the “Repurchase Shares”) to the Company, and the Company has agreed to purchase
the Repurchase Shares from the Underwriters, at the price and upon the terms and
conditions set forth in this Agreement (the “Repurchase”); and

 

C.            The Selling Stockholders, the Company and the Underwriters intend
to commence an underwritten public offering (the “Public Offering”) of the
Underwritten Shares other than the Repurchase Shares.

 

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

 

AGREEMENT

 

1.             Repurchase.

 

(a)           Subject to the satisfaction of the conditions and to the terms set
forth in paragraph 1(b) below, the Company hereby agrees to purchase from each
Underwriter, and each Underwriter, severally and not jointly, hereby agrees to
sell to the Company, at a per share purchase price for each Repurchase Share
equal to the per share price at which the Underwriters purchase the Underwritten
Shares from the Selling Stockholders in the Public Offering (the “Per Share
Purchase Price”), the number of Repurchase Shares (to be adjusted by the
Underwriters so as to eliminate fractional shares) determined by multiplying the
aggregate number of Repurchase Shares to be purchased by the Company by a
fraction, the numerator of which is the aggregate number of Underwritten Shares
to be purchased by such Underwriter as set forth opposite the name of such
Underwriter in Schedule 1 to the Underwriting Agreement and the denominator of
which is the aggregate number of Underwritten Shares to be purchased by all the
Underwriters from all of the Selling Stockholders pursuant to the Underwriting
Agreement.

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the event that the product of the Per Share
Purchase Price and the aggregate number of Repurchase Shares to be purchased by
the Company (the “Aggregate Purchase Price”) is greater than $50 million, the
aggregate number of Repurchase Shares shall be reduced to be equal to (i) $50
million divided by (ii) the Per Share Purchase Price, rounded down to the
nearest whole share.

 

(b)           The obligation of the Company to purchase and the obligations of
the several Underwriters to sell the Repurchase Shares in the Repurchase shall
be subject to:

 

(i)            the execution of the Underwriting Agreement by the Company and
the Representatives, on behalf of the Underwriters, on the date of pricing of
the Public Offering, and the closing of the Public Offering pursuant to the
terms of the Underwriting Agreement no later than 15 business days from the date
hereof;

 

(ii)           the aggregate number of Repurchase Shares purchased by the
Underwriters from the Selling Stockholders pursuant to the terms of the
Underwriting Agreement and received by the Underwriters at Closing being no less
than the aggregate number of Repurchase Shares to be purchased by the Company
hereunder; and

 

(iii)         the receipt on or before the date of this Agreement and at Closing
by the Company of surplus and solvency opinions, in form substantially similar
to the form previously provided to the Representatives, from Duff & Phelps, LLC
stating that (a) the fair value of the assets of the Company on a consolidated
basis will exceed the liabilities of the Company on a consolidated basis;
(b) the Company should be able to pay its debts as they become due in the usual
course of its business; (c) the Company will not have unreasonably small capital
for the business in which the Company is engaged, as management of the Company
has indicated the Company’s business is now conducted and as management of the
Company has indicated that it intends to engage following the consummation of
the Repurchase and the Public Offering; and (d) the fair value of the assets of
the Company on a consolidated basis will exceed the sum of its liabilities on a
consolidated basis, and the total capital.

 

(c)           The closing of the Repurchase (the “Closing”) shall take place
simultaneously with the closing of the Public Offering at the offices of Cooley
LLP, counsel for the Underwriters, or at such other time and place as may be
agreed upon by the Company and the Representatives. Payment for the Repurchase
Shares shall be made by wire transfer in immediately available funds to the
accounts specified by the Representatives, with any transfer taxes payable in
connection with the sale of such Repurchase Shares duly paid by the Company.
Payment for the Repurchase Shares shall be made against delivery to the Company
of the Repurchase Shares through the facilities of The Depository Trust Company
(“DTC”), or as may be agreed upon by the Company and the Representatives.

 

2.             Company Representations. In connection with the transactions
contemplated hereby, the Company represents and warrants to the several
Underwriters that:

 

(a)           The Company is a corporation duly organized and existing under the
laws of the State of Delaware. The Company has the requisite corporate power and
authority to

 

2

--------------------------------------------------------------------------------


 

execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.

 

(b)           This Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and binding agreement of the Company
enforceable in accordance with its terms, except to the extent that enforcement
thereof may be limited by bankruptcy, insolvency, reorganization or other laws
affecting enforcement of creditors’ rights or by general equitable principles.

 

(c)           The compliance by the Company with this Agreement and the
consummation of the transactions herein contemplated will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) violate any provision of the certificate of
incorporation or by-laws, or other organizational documents, as applicable, of
the Company or its subsidiaries or (iii) violate any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties; except, in the case of clauses (i) and (iii), as would not impair in
any material respect the consummation of the Company’s obligations hereunder or
reasonably be expected to have a material adverse effect on the financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, in the case of each such clause, after giving
effect to any consents, approvals, authorizations, orders, registrations,
qualifications, waivers and amendments as will have been obtained or made as of
the date of this Agreement; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the execution, delivery and performance by the Company
of its obligations under this Agreement, including the consummation by the
Company of the transactions contemplated by this Agreement, except where the
failure to obtain or make any such consent, approval, authorization, order,
registration or qualification would not impair in any material respect the
consummation of the Company’s obligations hereunder or reasonably be expected to
have a material adverse effect on the financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries, taken as a whole.

 

3.             Termination. This Agreement shall automatically terminate and be
of no further force and effect, in the event that (a) the commencement of the
Public Offering has not been publicly announced within five business days after
the date hereof or (b) the conditions in paragraph 1(b) of this Agreement have
not been satisfied within 15 business days after the date hereof.

 

4.             Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:

 

3

--------------------------------------------------------------------------------


 

To the Company:

 

Advent Software, Inc.

600 Townsend Street

San Francisco, California 94103

Attention:  Chief Financial Officer

 

With a copy to (which shall not constitute notice):

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Attention:  Mark A. Bertelsen and Melissa V. Hollatz

 

To the Representatives:

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Fax: (212) 622-8358

Attention: Equity Syndicate Desk

 

and

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Fax: (646) 855-3073

Attention: Syndicate Department

with a copy to:

Fax: (212) 230-8730

Attention: ECM Legal

 

With a copy to (which shall not constitute notice):

 

Cooley LLP

3175 Hanover Street

Palo Alto, California 94304

Attention:  Eric C. Jensen

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

5.             Miscellaneous.

 

(a)           Survival of Representations and Warranties. All representations
and warranties contained herein or made in writing by any party in connection
herewith shall survive

 

4

--------------------------------------------------------------------------------


 

the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

(b)           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

 

(c)           Complete Agreement. This Agreement and any other agreements
ancillary hereto embody the complete agreement and understanding between the
parties and supersede and preempt any prior understandings, agreements, or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

(d)           Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(e)           Assignment; Successors and Assigns. Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned, in whole or
in part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall bind and inure
to the benefit of and be enforceable by the Sellers and the Company and their
respective successors and permitted assigns. Any purported assignment not
permitted under this paragraph shall be null and void.

 

(f)            No Third Party Beneficiaries or Other Rights. This Agreement is
for the sole benefit of the parties and their successors and permitted assigns
and nothing herein express or implied shall give or shall be construed to confer
any legal or equitable rights or remedies to any person other than the parties
to this Agreement and such successors and permitted assigns.

 

(g)           Governing Law; Jurisdiction. The Agreement and all disputes
arising out of or related to this agreement (whether in contract, tort or
otherwise) will be governed by and construed in accordance with the laws of the
State of New York. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT.

 

(h)           Mutuality of Drafting. The parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

 

(i)            Remedies. The parties hereto agree and acknowledge that money
damages will not be an adequate remedy for any breach of the provisions of this
Agreement, that any

 

5

--------------------------------------------------------------------------------


 

breach of the provisions of this Agreement shall cause the other parties
irreparable harm, and that any party may in its sole discretion apply to any
court of law or equity of competent jurisdiction (without posting any bond or
deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.

 

(j)            Amendment and Waiver. The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the
Underwriters and the Company. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement, nor shall any waiver constitute a continuing waiver.
Moreover, no failure by any party to insist upon strict performance of any of
the provisions of this Agreement or to exercise any right or remedy arising out
of a breach thereof shall constitute a waiver of any other provisions or any
other breaches of this Agreement.

 

(k)           Further Assurances. Each of the Company and the Underwriters shall
execute and deliver such additional documents and instruments and shall take
such further action as may be necessary or appropriate to effectuate fully the
provisions of this Agreement.

 

(l)            Expenses. Each of the Company and the Sellers shall bear their
own expenses in connection with the drafting, negotiation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

(m)          No Underwriting Commitment. Notwithstanding the foregoing, under no
circumstances shall this Agreement be construed to be a commitment by the
Underwriters to execute the Underwriting Agreement or underwrite the
Underwritten Shares.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

 

COMPANY:

 

 

 

 

 

ADVENT SOFTWARE, INC.

 

 

 

 

 

By:

/s/ James S. Cox

 

 

 

Name:

James S. Cox

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

REPRESENTATIVES:

 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

By:

/s/ Michael Millman

 

 

 

Name:

Michael Millman

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

 

 

By:

/s/ Kaivan Shakib

 

 

 

Name:

Kaivan Shakib

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

For themselves and on behalf of the several Underwriters listed in Schedule 1 to
the Underwriting Agreement.

 

[SIGNATURE PAGE TO STOCK REPURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------